DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-12 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over the paper by Ji-Yong Shin et al. titled “Gecko: Contention-Oblivious Disk Arrays for Cloud Storage” (Shin) in view of US Patent Application Pub. No. US 2012/0297127 A1 (Belluomini) in further view of the US Patent Application Pub. No. US 2011/0265083 A1 (Davis) as motivated by US Patent Application Pub. No. US 2018/0364917 A1 (Ki) in further view of US Patent Application Pub. No. US 2010/0211731 A1 (Mittendorff).
Regarding claim 1 and analogous claims 16 and 17: 
Shin discloses, a method of processing I/O operations comprising: receiving, at a data storage system, a write operation that writes first data to a target logical address (by disclosing that a storage array implementing a Gecko storage architecture receives write requests at logical addresses of an underlying logical log that is chained together across , wherein the data storage system includes a plurality of storage tiers 5including a first storage tier of rotating non-volatile storage devices (the underlying log is stored across an array of disks [pg. 287: Col 1: ¶0]) and a second tier of non-volatile solid state storage devices (an MLC SSD is used for metadata for the log-structured disk array and may also be used as a read cache, there may be more than one SSD [pg. 287: Col 1: ¶0] [pg. 290: Col 2: ¶1]) storing the first data of the target logical address in a first level cache (by disclosing that all writes are initially cached in a RAM cache (i.e. first level cache) [pg. 288: Col 2: ¶1]; destaging the first data to a first physical storage location in the first storage tier; (writes proceed to the tail drive after they are evicted (i.e. destaging) from the DRAM cache and SSD cache [pg. 285: Col 1: ¶1] [pg. 290: Col 1: ¶3]. The tail drive is a physical drive and the storage locations are therefore physical) and 10determining, to promote the first data, which is written to the target logical address, to a second level cache of non-volatile storage, wherein the second level cache includes at least a portion of the non-volatile solid state storage devices of the second tier, wherein the second level cache is a caching layer that caches promoted data based on read activity (another volume (i.e. second level cache), on the same or different SSD (i.e. of the non-volatile solid state storage devices of the second tier) as used for metadata and other caching purposes, may be used as a read cache (i.e. promotes read data based on read activity to the cache) for the body of the log (i.e. first data, which is written to the target logical 
Shin does not explicitly disclose, but Belluomini teaches that the data is destaged from the first level cache to the first physical storage location in the first storage tier instead of to the second tier of solid state storage devices and therefore also whether to store the first data for the target logical address in a second level cache (by teaching that a flash cache may stopped being used (224) and data may be written directly from a DRAM cache to an underlying disk storage when a calculated throttling amount exceeds a threshold (222) [0032]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gecko storage system with the SSD cache disclosed by Shin to include bypassing the SSD cache when a calculated amount of throttling exceeds a threshold taught by Belluomini. 
One of ordinary skill in the art would have been motivated to make this modification because it allows a flash device to be used as a second level cache while still ensuring that a stated lifespan on the flash device will be preserved, as taught by Belluomini in [0016].
Shin does not explicitly disclose, but Davis teaches that the second level cache is a content addressable caching layer (by teaching that a flash/solid state storage device may be used as a content cache device (210) to cache data for a disk array (112) [0016] [0030]. The content of the content cache device may be located with the hash value of the data (i.e. content addressable) stored in the solid state storage device so that reads to different logical data blocks that contain the same data access the same underlying physical data block (one of ordinary skill in the art would understand that this is disclosing a deduplication method) [0025]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second level flash read cache for the disk array disclosed by Shin in view of Belluomini to include implementing the flash based cache as Davis. 
One of ordinary skill in the art would have been motivated to make this modification because deduplication is a well-proven method of increasing the functional storage capacity of a system, as taught by Ki in [0004]. 
Shin in view of Belluomini in further view of Davis as motivated by Ki does not explicitly disclose, but Mittendorff teaches, that the data for the target logical address may be promoted to the second level cache based only on read activity denoting a frequency of read access of the promoted data (by teaching that a random read cache may be provided by one or more SSDs for one or more HDDs [0018]. An asynchronous background fetch may be used to fetch certain pages of memory to the SSD based on a corresponding page fetch criteria [0031]. The page fetch criteria may include a read count (i.e. read activity denoting a frequency of read access) that must exceed a threshold in order for the page to be fetched (i.e. promoted) to the SSD random read cache [0031-0032]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the use of the SSD read cache disclosed by Shin to include the determination whether or not to cache data based on read counts of the data meeting a threshold as taught by Mittendorff. 
One of ordinary skill in the art would have been motivated to make this modification because using the SSDs as a random read cache allows the high random read performance of the SSD to mix with the low-cost of HDDs as taught by Mittendorff in [0016-0017]. 
Regarding claim 2 and analogous claim 18:
The method of Claim 1 is made obvious by Shin in view of Belluomini in further view of Davis as motivated by Ki in further view of Mittendorff (Shin-Belluomini-Davis-Ki-Mittendorff
Shin does not explicitly disclose, but Davis teaches, further comprising responsive to determining to promote the first data, which is written to the target logical address in the second level cache (by teaching that when it is determined to store the data in the cache (445-Yes) [0028-0029] [Fig. 4]), performing first processing including: determining, using a hashing function, a first hash value for the first data ((450) [0025] [0029]) creating a first entry for the target logical address in a first mapping structure, said first entry including the target logical address and the first hash value ((460) or (470) [0029]); determining whether there is an existing entry for the first hash value ((455) [0024] [0025] [0029])) determining that the first data is a duplicate of existing data already stored in the second level cache (460) wherein a second entry of the first mapping structure includes a second logical address at which the first data, having the first hash value, is stored (the entry that the new entry matches has another virtual disk offset (i.e. second logical address) [0024] (455) [Fig. 4]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SSDs used to store read cache data as taught by Shin to include using the SSDs as a content aware cache for the hard disks to cache boot data or data of other criteria that is similar and repetitively accessed as taught by Davis. 
One of ordinary skill in the art would have been motivated to make this modification because conventional deduplication is a well-proven method of increasing the functional storage capacity of a system, as taught by Ki in [0004]. 
Shin in view of Belluomini in further view of Davis does not explicitly disclose, but Ki teaches, determining whether there is an existing entry for the first hash value can use a lookup in a second mapping structure; and responsive to determining there is an existing entry for the first hash value in the second mapping structure, determining that the first data is a duplicate of existing data already stored and incrementing a reference counter associated with the existing entry (by teaching using a deduplication map (i.e. second 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the deduplication system with the index (like the object map of Ki) taught by Davis to additionally include the data converter with the deduplication table and the associated reference counts for the different hash values depending on the number of logical addresses associated with the stored block represented by the hash value for data that is duplicate even if it is compressed or encrypted in another form as taught by Ki. 
One of ordinary skill in the art would have been motivated to make this modification because the reference counts and deduplication table may be used to deduplicate multiple versions of a data object against each other, such as compressed and encrypted versions, to deduplicate more data as taught by Ki in [0005-0006].
Shin in view of Belluomini in further view of Davis in further view of Ki does not explicitly disclose, but Mittendorff teaches that determining to cache the first data is in accordance with the first read activity information for the target logical address (by teaching that a random read cache may be provided by one or more SSDs for one or more HDDs [0018]. An asynchronous background fetch may be used to fetch certain pages of 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the use of the SSD read cache disclosed by Shin to include the determination whether or not to cache data based on read counts of the data meeting a threshold as taught by Mittendorff. 
One of ordinary skill in the art would have been motivated to make this modification because using the SSDs as a random read cache allows the high random read performance of the SSD to mix with the low-cost of HDDs as taught by Mittendorff in [0016-0017]. 
Regarding claim 3 and analogous claim 19:
The method of Claim 2 is made obvious by Shin-Belluomini-Davis-Ki-Mittendorff.
Shin does not explicitly disclose, but Ki teaches, wherein the first processing further comprises: responsive to determining there is not an existing entry for the first hash value in the second mapping structure, determining that the first data is not a duplicate of existing data already stored in the second level cache and performing second processing (by teaching using a deduplication map (i.e. second mapping structure) in addition to using an object map (i.e. first mapping structure) where the object map maps the ID (i.e. a logical address) of the object to a hash value of the object, and the deduplication map maps a hash value to a physical address [Fig. 3]. The deduplication map is checked when there is a request to write data to the storage device to see if there is existing data already stored in the storage device. To check if there is already data stored, a converter (100) converts all data (i.e. compressed data, encrypted data, etc.) into standard data and then calculates a hash value of the standard data [0049] [0053-0056]. If there is not already existing data stored that matches the data of the write request (determined by comparing the hash values in the deduplication table with the hash value of the incoming data), the data of the request is stored in the storage 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the deduplication system with the index (like the object map of Ki) disclosed by Davis to additionally include the data converter with the deduplication table and the associated reference counts for the different hash values depending on the number of logical addresses associated with the stored block represented by the hash value for data that is duplicate even if it is compressed or encrypted in another form as taught by Ki. 
One of ordinary skill in the art would have been motivated to make this modification because the reference counts and deduplication table may be used to deduplicate multiple versions of a data object against each other, such as compressed and encrypted versions, as taught by Ki in [0005-0006]. 
Regarding claim 4 and analogous claim 20:
The method of Claim 3 is made obvious by Shin-Belluomini-Davis-Ki-Mittendorff.
Shin does not explicitly disclose, but Ki teaches, wherein the second processing includes: storing the first data for the first hash value in a first physical storage location in the second level cache; and creating a first entry in the second mapping structure for the first hash value, wherein the first entry includes the first hash value, and identifies the first physical storage location as storing the first data associated with the first hash value (by teaching that if there is not already existing data stored (206) that matches the data of the write request (202) (determined by comparing the hash values in the deduplication table with the hash value of the incoming data), the data of the request is stored in the storage (i.e. at a physical address location (see 210)) as it is determined that it is not a duplicate and the hash value is added to the deduplication table and the rest of the information for the entry is updated including the information for the physical location of the stored data and a reference count of the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the deduplication system with the index (like the object map of Ki) disclosed by Davis to additionally include the data converter with the deduplication table and the associated reference counts for the different hash values depending on the number of logical addresses associated with the stored block represented by the hash value for data that is duplicate even if it is compressed or encrypted in another form as taught by Ki. 
One of ordinary skill in the art would have been motivated to make this modification because the reference counts and deduplication table may be used to deduplicate multiple versions of a data object against each other, such as compressed and encrypted versions, as taught by Ki in [0005-0006]. 
Regarding claim 5:
The method of Claim 1 is made obvious by Shin-Belluomini-Davis-Ki-Mittendorff. 
Shin further discloses, teaches wherein the non-volatile solid state storage devices of the second tier comprising the second level cache are flash drives (by disclosing that the second tier of cache is based on flash technology in an SSD (i.e. flash drives) [pg. 286: Col 2: ¶1] [pg. 28: Col 1: ¶0]). 
Regarding claim 10:
The method of Claim 4 is made obvious by Shin-Belluomini-Davis-Ki-Mittendorff.
Shin does not explicitly disclose, but Ki teaches further comprising performing third processing to remove the first data stored at the target logical address from the second level cache, the third processing including (by teaching that in order to delete data associated with a host ID (i.e. logical address) (802) from the deduplicated storage [0104] [Fig. 8]): removing the first entry for the target logical address from the first mapping structure  determining a corresponding entry of the second mapping structure for the first hash value for the first data (an entry in the dedup table (i.e. second mapping table) is searched for (810) [0104-0105] [Fig. 8]); and decrementing a reference counter of the corresponding entry of the second mapping structure for the first hash value for the first data (the entry in the dedup table with the corresponding hash value associated with the hash value mapped to the object ID is decremented (814) [Fig. 8] [0104-0105]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the deduplication system with the index (like the object map of Ki) disclosed by Davis to additionally include the data converter and methods for using the deduplication table and the associated reference counts for the different hash values depending on the number of logical addresses associated with the stored block represented by the hash value for data that is duplicate even if it is compressed or encrypted in another form as taught by Ki. 
One of ordinary skill in the art would have been motivated to make this modification because the reference counts and deduplication table may be used to deduplicate multiple versions of a data object against each other, such as compressed and encrypted versions, as taught by Ki in [0005-0006]. 
Regarding claim 11: 
The method of Claim 10 is made obvious by Shin-Belluomini-Davis-Ki-Mittendorff.
Shin does not explicitly disclose, but Ki teaches further comprising: determining whether the reference counter of the corresponding entry of the second mapping structure for the first hash value for the first data is zero (816); and responsive to determining the reference counter of the corresponding entry of the second mapping structure for the first hash value for the first data is zero (816-Yes), removing the corresponding entry from the second mapping structure (818) and freeing physical storage of the second level cache used to store the first data (deletes the stored data entry (i.e. freeing physical storage) associated with the hash value from the non-volatile memory [0105]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the deduplication system with the index (like the object map of Ki) disclosed by Davis to additionally include the data converter with the deduplication table and the associated reference counts for the different hash values depending on the number of logical addresses associated with the stored block represented by the hash value for data that is duplicate even if it is compressed or encrypted in another form as taught by Ki. 
One of ordinary skill in the art would have been motivated to make this modification because the reference counts and deduplication table may be used to deduplicate multiple versions of a data object against each other, such as compressed and encrypted versions, as taught by Ki in [0005-0006]. 
Regarding claim 12:
The method of Claim 1 is made obvious by Shin-Belluomini-Davis-Ki-Mittendorff. 
Shin further discloses, wherein the write operation is recorded in a log, and wherein the log has a log-based data layout on physical storage provisioned for the log from the first storage tier of rotating non-volatile storage devices (by disclosing that the data is written in a log-structured design to the tail of a log where writes are appended on a physical disk drive (i.e. rotating non-volatile storage) [Fig. 1] [Abstract] [pg. 286: Col 1: ¶1] [pg. 291: Col 2: ¶4]). 
Regarding claim 21: 
The method of Claim 1 is made obvious by Shin-Belluomini-Davis-Ki-Mittendorff. 
Shin does not explicitly disclose, but Mittendorff teaches, wherein said determining whether to promote the first data, which is written to the target logical address, to the second level cache further includes: determining whether the first read activity associated with the target logical address exceeds a specified threshold; and responsive to determining the first read activity of the target logical address does not exceed the specified threshold, determining not to promote the first data stored at the target logical address to the second level cache and not to store the first data of the target logical address in the second level cache (by teaching that a random read cache may be provided by one or more SSDs for one or more HDDs [0018]. An asynchronous background fetch may be used to fetch certain pages of memory to the SSD based on a corresponding page fetch criteria [0031]. The page fetch criteria may include a read count (i.e. read activity denoting a frequency of read access) that must exceed a threshold in order for the page to be fetched (i.e. promoted) to the SSD random read cache [0031-0032]. If the read count does not exceed the threshold, then the page will not be cached in the SSD random read cache (308-N) (410-N) [Figs. 3-4] [0031-0032] [0039]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the use of the SSD read cache disclosed by Shin to include the determination whether or not to cache data based on read counts of the data meeting a threshold as taught by Mittendorff. 
One of ordinary skill in the art would have been motivated to make this modification because using the SSDs as a random read cache allows the high random read performance of the SSD to mix with the low-cost of HDDs as taught by Mittendorff in [0016-0017]. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shin-Belluomini-Davis-Ki-Mittendorff in further view of US Patent Application Pub. No. US 2017 /0177266 A1 (Doerner) as motivated by the Wikipedia page titled “Distributed cache” (DC) as preserved by the Internet Archive on 10 April 2018. 
Regarding claim 6:
The method of Claim 2 is made obvious by Shin-Belluomini-Davis-Ki-Mittendorff.
Shin does not explicitly disclose, but Doerner as motivated by DC teaches wherein the second level cache includes a plurality of non-volatile solid state storage devices (by disclosing that a ring of storage devices (800) of a deduplicated storage system may include a plurality of disks, which may all be flash disks [Fig. 5] [Fig. 8] [0110] and that the ring of storage devices may employ consistent hashing for storing data for caches and load balancing [0120]) and the first hash value is included in a range of hash values (by disclosing that a hash function for content to be stored in the storage device ring may output a hash value in a range of values called a hash space included in the bulk ring (800) (i.e. a range of hash values) [0002] [0037] [0041] [0043-0044] [0098-0099] [0105] [0120]), and wherein the range of hash values is partitioned into a plurality subranges and each of the plurality of non-volatile solid state storage devices is associated with one of the plurality of subranges and said each non-volatile solid state storage device is responsible for processing I/O operations directed to data content having an associated hash value in said one subrange (by teaching that the ring (800) of hash values may be divided to a plurality ranges, each associated with one of the disks on the different nodes (for example, disk 1 of node 1 is mapped to range P4, while disk 1 of node 2 is mapped to the range P2) [01020] [Fig. 8]. The disk associated with the range stores the data mapped to the hash range (and is therefore also responsible for later reading it) (i.e. is responsible for processing I/O operations directed to data content having an associated hash value in said one subrange) [Fig. 8] [0120-0125]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the deduplicated flash cache taught by Shin-Belluomini-Davis-Ki-Mittendorff to include the consistent hashing approach to store data across multiple flash storage devices based on ranges of associated hash values as taught by Doerner
One of ordinary skill in the art would have been motivated to make this modification because distributed caches allow a cache to grow in size and transactional capacity unlike a cache used in a single locale, as taught by DC in [pg. 1: ¶1] and the consistent hashing method for a distributed cache as taught by Doerner makes it easy to add capacity to the data storage system and facilitates improving performance and efficiency as well as load balancing for better device utilization as taught by Doerner in [0046]. 
Regarding claim 7:
The method of Claim 6 is made obvious by Shin-Belluomini-Davis-Ki-Mittendorff in view of Doerner as motivated by DC (Shin-Belluomini-Davis-Ki-Mittendorff-Doerner-DC). 
Shin-Belluomini-Davis-Ki-Mittendorff-Doerner-DC make obvious wherein said each non-volatile solid state storage device is responsible for storing data content having an associated hash value in said one subrange associated with said each non-volatile solid state data storage device (through the analysis performed for claim 6).
Regarding claim 8:
The method of Claim 6 is made obvious by Shin-Belluomini-Davis-Ki-Mittendorff-Doerner-DC. 
Shin-Belluomini-Davis-Ki-Mittendorff-Doerner-DC make obvious wherein said each non-volatile solid state storage device is responsible for reading data content having an associated hash value in said one subrange associated with said each non-volatile solid state data storage device (through the analysis performed for claim 6).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shin-Belluomini-Davis-Ki-Mittendorff in further view of US Patent No. US 8,756,382 B1 (Carlson). 
Regarding claim 13: 
The method of Claim 12 is made obvious by Shin-Belluomini-Davis-Ki-Mittendorff. 
Shin-Belluomini-Davis-Ki-Mittendorff do not explicitly disclose, but Carlson teaches, wherein data is written to the log at contiguous and sequential logical addresses (by 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage of data with LBAs in the log-structured layout as disclosed by Shin-Belluomini-Davis-Ki-Mittendorff to include the arrangement of written and rewritten files in sequential and contiguous LBAs as taught by Carlson. 
One of ordinary skill in the art would have been motivated to make this modification because writing files to sequential and contiguous LBAs allows a translation table size to be reduced and optimized, as taught by Carlson in [Col 3: lines 50-58] [Col 4: lines 18-35] as well as allow the data storage device to take advantage of speculative reading as taught by Carlson in [Col 6: lines 10-20]. 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shin-Belluomini-Davis-Ki-Mittendorff in further view of Carlson in further view of Chapter 43: Log-structured File Systems from the book titled “Operating Systems: Three Easy Pieces” by Remzi H. Arpaci-Dusseau (Dusseau) as preserved by the Internet Archive on 23 November 2018. 
Regarding claim 14: 
The method of Claim 13 is made obvious by Shin-Belluomini-Davis-Ki-Mittendorff in further view of Carlson
Shin further discloses, wherein data is sequentially written to the log-based data layout of the log on provisioned physical storage of the first storage tier (by disclosing that the data of the log is sequentially written to the hard disks [Figure 1] [pg. 286: Col 1: ¶2])
Shin does not explicitly disclose, but Dusseau teaches, that the data is written to the log in segments (by teaching that a number of updates should be buffered (i.e. stored in cache) before they are written to disk so that the seek time of the head of the disk may be reduced and provides an example size to buffer and flush to disk at once as 9 MB in order to approach the peak write throughput of the disk (i.e. write in segments of 9 MB) [pg. 2: ¶1-2] [pg. 3: ¶3-5] [pg. 4: ¶2-5])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified writing data to the sequential chained log disclosed by Shin to include writing the data in segments of a calculated amount to approach a peak write rate of a disk as taught by Dusseau. 
One of ordinary skill in the art would have been motivated to make this modification because the large segments make sure the disk is used efficiently, as taught by Dusseau in [pg. 2: ¶1-2]. 
Regarding claim 15: 
The method of Claim 14 is made obvious by Shin-Belluomini-Davis-Ki-Mittendorff in further view of Carlson in further view of Dusseau. 
Shin does not explicitly disclose, but Carlson teaches, wherein the log-based data layout stores multiple data blocks at physical locations in the provisioned physical storage of the first tier (by disclosing that the data blocks are written to the hard disk as a sequential chain log so that a block that is written after a previous block is appended to the end of the log). 
Shin does not explicitly disclose, but Carlson teaches that the data blocks of the log have a physical proximity to one another in accordance with a temporal relationship between the multiple data blocks and in accordance with logical locations in the log at which the multiple data blocks are written (by teaching that defragmentation is a process where fragmented LBAs are read and rewritten (i.e. written) sequentially to avoid fragmentation (i.e. they are contiguous) so that the translation table may be updated and optimized to reduce its required size [Col 3: lines 50-58] (i.e. the sequential LBAs that are rewritten together (i.e. with a temporal relationship and in accordance with logical locations) are written in sequential and contiguous physical blocks). The translation table may also be reduced in size if the files that are written to the storage are written in sequential and contiguous LBAs and PBAs (i.e. when a file is written, the blocks of the file are written in accordance with a temporal relationship (they are written together sequentially (i.e. one after the other (i.e. a temporal relationship)) and in accordance with logical locations in the log) so that translation is merely an offset calculation [Col 4: lines 18-35] [Col 5: lines 10-30]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage of data with LBAs in the log-structured layout as disclosed by Shin-Belluomini-Davis-Ki-Mittendorff to include the arrangement of written and rewritten files in sequential and contiguous LBAs as taught by Carlson. 
One of ordinary skill in the art would have been motivated to make this modification because writing files to sequential and contiguous LBAs allows a translation table size to be reduced and optimized, as taught by Carlson in [Col 3: lines 50-58] [Col 4: lines 18-35] as well as allow the data storage device to take advantage of speculative reading as taught by Carlson in [Col 6: lines 10-20]. 

Allowable Subject Matter
Claim 9 is allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments/Amendments
In response to the amendments to claims 17-20, the 35 U.S.C. §101 rejection to the claims has been withdrawn. 
Applicant’s arguments, filed 07 September 2021, with respect to the rejection of claims 1-20 under 35 U.S.C. §103 have been fully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims. Additionally, a rejection has been provided for newly added claim 21. Accordingly, claims 1-21 are not indicated as allowable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139